Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-19-00516-CR

                                           Kedreen Marque PUGH,
                                                 Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR6053
                            Honorable Stephanie R. Boyd, Judge Presiding

Opinion by:       Rebeca C. Martinez, Chief Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice 1

Delivered and Filed: April 20, 2022

AFFIRMED

           A jury convicted Kedreen Marque Pugh of possession of a controlled substance with intent

to deliver. We reversed the conviction after sustaining appellant’s first issue challenging the trial

court’s denial of his motion to suppress. The Court of Criminal Appeals reversed our judgment

and remanded the case for consideration of appellant’s second issue, which we did not previously




1
 This case was originally submitted on briefs before a panel consisting of Chief Justice Sandee Bryan Marion, Justice
Martinez, and Justice Rios. Chief Justice Martinez has now assumed Chief Justice Marion’s place and replaces her
on remand in accordance with Rule 8(j)(iii) of our Internal Operating Procedures. Likewise, Justice Valenzuela has
now assumed Justice Martinez’s place and replaces her on remand.
                                                                                      04-19-00516-CR


reach. See Pugh v. State, 624 S.W.3d 565 (Tex. Crim. App. 2021). By his second issue, appellant

challenges the admission of evidence of a firearm over his objection that the prejudicial effect of

the evidence outweighed its probative value. We overrule appellant’s second issue and affirm the

trial court’s judgment.

                                          BACKGROUND

       Police officers pulled appellant over while he was driving and arrested him on an

outstanding warrant. Appellant was placed in the back of a patrol vehicle, and Officer Johnny

Lopez drove appellant to police headquarters. Meanwhile, Detective Joe Rios drove the car that

appellant had driven to a gas station for appellant’s wife to pick up. Detective Rios testified he

had no intention of searching appellant’s vehicle and did not initially search the vehicle. While on

route to police headquarters, appellant told Officer Lopez that he had “stuff” in the car. Officer

Lopez asked appellant to specify, and appellant responded that he had drugs and a small handgun

in the car. Acting on appellant’s statement, Detective Rios searched the vehicle and found

shopping bags on the passenger seat and floorboard. The bags contained a loaded handgun, a

mason jar containing heroin and cocaine, small jewelry bags, Ziplock bags, and a razor blade.

       Appellant was charged with possession of heroin with intent to deliver in an amount greater

than four grams but less than 200 grams. The trial court denied appellant’s pre-trial motion to

suppress his statement that he had drugs and a small handgun in the car. At trial, a recording of

appellant’s statement was admitted. The State also sought to admit evidence of the handgun and

cocaine found in appellant’s vehicle. Appellant objected on the basis that the evidence was more

prejudicial than probative. The trial court sustained the objection as to evidence of the cocaine but

overruled the objection as to evidence of the handgun. Consequently, the handgun, testimony

about the officers’ recovery of the handgun, and several pictures of the handgun were admitted

into evidence. The jury found appellant guilty.


                                                -2-
                                                                                       04-19-00516-CR


       By his second issue, appellant challenges the admission of evidence of the handgun found

in the car on the ground that the prejudicial value of the evidence outweighed its probative value.

                          STANDARD OF REVIEW AND APPLICABLE LAW

       “[A]s an appellate court, we review the trial court’s decision to admit or exclude evidence

under an abuse of discretion standard.” Jackson v. State, 562 S.W.3d 717, 722 (Tex. App.—

Amarillo 2018, no pet.) (citing Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App.

1991)). “So long as the trial court thus operates within the boundaries of its discretion, an appellate

court should not disturb its decision, whatever it may be.” Johnigan v. State, 69 S.W.3d 749, 755

(Tex. App.—Tyler 2002, pet. ref’d) (citation omitted). We will reverse a trial court’s evidentiary

ruling only if it lies outside of the zone of reasonable disagreement. Id.

       Rule 403 of the Texas Rules of Evidence provides that a trial court “may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, or needlessly

presenting cumulative evidence.” TEX. R. EVID. 403. Rule 403 “favors the admission of relevant

evidence, and such is presumed to be more probative than prejudicial.” Shuffield v. State, 189

S.W.3d 782, 787 (Tex. Crim. App. 2006) (citation omitted). When determining whether evidence

is admissible or should be excluded under Rule 403, a trial court balances, but is not limited to,

four factors: (1) the probative value of the evidence; (2) the potential to impress the jury in some

irrational yet indelible way; (3) the time needed to develop the evidence; and (4) the proponent’s

need for the evidence. State v. Mechler, 153 S.W.3d 435, 440 (Tex. Crim. App. 2005). Rule 403

does not require this balancing test to be performed on the record. Distefano v. State, 532 S.W.3d

25, 31 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d).




                                                 -3-
                                                                                     04-19-00516-CR


                                           DISCUSSION

       We hold the trial court did not abuse its discretion by admitting evidence of the handgun.

The first balancing factor under Rule 403 is the probativeness of the evidence. Mechler, 153

S.W.3d at 440. Probativeness refers to “how compellingly the evidence serves to make a fact of

consequence more or less probable.” Id. Here, the indictment charged appellant with possession

of heroin “with intent to deliver.” Due to the nature of the allegation, the State had the burden of

proving the specific intent of appellant. See Puente v. State, 888 S.W.2d 521, 527 (Tex. App.—

San Antonio 1994, no pet.). Evidence of the handgun was probative to show appellant’s “intent

to deliver” heroin in a way that evidence of cocaine was not, and numerous courts have drawn the

connection between firearms and the drug trade. See, e.g., Plummer v. State, 410 S.W.3d 855, 859

(Tex. Crim. App. 2013) (“[D]rug dealers frequently use guns to protect themselves and their

merchandise.”); Carmouche v. State, 10 S.W.3d 323, 330 (Tex. Crim. App. 2000) (noting weapons

are frequently associated with drug transactions); Hill v. State, 913 S.W.2d 581, 593 (Tex. Crim.

App. 1996) (“[Firearms] are commonly used in the drug trade to protect the contraband.”); United

States. v. Bonner, 874 F.2d 822, 824 (D.C. Cir. 1989) (“As common sense, and bitter experience,

would suggest, the law has ‘uniformly . . . recognized that substantial dealers in narcotics possess

firearms and that such weapons are as much tools of the trade as more commonly recognized drug

paraphernalia.’”) (quotations omitted); see also Pugh, 624 S.W.3d at 569 (discussing loaded

handgun and other paraphernalia suggesting appellant was dealer of heroin).

       The second factor looks to whether the evidence had the potential to impress the jury in

some irrational but indelible way. Mechler, 153 S.W.3d at 440. Rule 403 does not exclude all

prejudicial evidence, rather, it focuses on the danger of unfair prejudice. Id. Evidence of the

handgun is prejudicial but is not unfairly prejudicial because the evidence directly relates to the

charged offense, which required intent to deliver. See id. (“‘Unfair prejudice’ refers only to


                                                -4-
                                                                                       04-19-00516-CR


relevant evidence’s tendency to tempt the jury into finding guilt on grounds apart from proof of

the offense charged.”).

        The third factor looks to the time needed to develop the evidence, during which the jury

may be distracted from considering the indicted offense. Id. at 441. Evidence of the handgun was

probative of appellant’s intent to deliver, as alleged in the indictment, and could not have distracted

the jury. See id. (“Because the intoxilyzer results relate directly to the charged offense, a jury

could not be distracted away from the charged offense regardless of the required time to present

the results.”).

        The last factor focuses on the proponent’s need for the evidence to prove a fact of

consequence. Manning v. State, 114 S.W.3d 922, 928 (Tex. Crim. App. 2003). Here, the State

used evidence of the handgun to establish appellant’s intent to deliver a controlled substance.

Evidence of the handgun was cumulative of other paraphernalia suggesting appellant was a drug

dealer. See Pugh, 624 S.W.3d at 569. Therefore, the fourth factor weighs against admissibility.

Nevertheless, we hold the sum of all four factors supports the trial court’s decision to admit the

evidence. See Mechler, 153 S.W.3d at 441–42 (holding sum of factors weighed in favor of

admissibility, although State did not have a great need for challenged evidence).

                                            CONCLUSION

        The judgment of the trial court is affirmed.

                                                   Rebeca C. Martinez, Chief Justice

DO NOT PUBLISH




                                                 -5-